             Case 4:19-cv-05384-KAW Document 9 Filed 09/24/19 Page 1 of 2



   Marc J. Randazza (CA SBN 269535)
 1
   Alex J. Shepard (CA SBN 29058)
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 3 Las Vegas, NV 89117
 4 Telephone: 702-420-2001
   ecf@randazza.com
 5 Attorney for Plaintiff
 6 BINBIT ARGENTINA, S.A.
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION

10

11 BINBIT ARGENTINA, S.A.,                           Case №.: 4:19-cv-05384-KAW

12               Plaintiff,                         PLAINTIFF’S CONSENT TO MAGISTRATE
                                                    JUDGE JURISDICTION
13         vs.
14
     JOHN DOES 1-25, et al.,
15
                 Defendant.
16
17

18         In accordance with the provisions of 28 U.S.C. § 636(c), Plaintiff BINBIT

19 ARGENTINA, S.A. (“BinBit”) hereby voluntarily consents to have a United States
20 magistrate judge conduct all further proceedings in this case, including trial and
21 entry of final judgment. Plaintiff understands that appeal from the judgment shall
22 be taken directly to the United States Court of Appeals for the Ninth Circuit.
23
24
25
26
27
                                                 -1-
28                             Consent to Magistrate Judge Jurisdiction
                                         4:19-cv-05384-KAW
      Case 4:19-cv-05384-KAW Document 9 Filed 09/24/19 Page 2 of 2




 1   Dated: September 24, 2019      Respectfully submitted,
                                    /s/ Alex J. Shepard
 2
                                    Marc J. Randazza (CA SBN 269535)
 3                                  Alex J. Shepard (CA SBN 29058)

 4                                  RANDAZZA LEGAL GROUP, PLLC
 5                                  2764 Lake Sahara Drive, Suite 109
                                    Las Vegas, NV 89117
 6                                  Telephone: 702-420-2001
                                    ecf@randazza.com
 7
                                    Attorney for Plaintiff
 8                                  BINBIT ARGENTINA, S.A.
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                      -2-
28                  Consent to Magistrate Judge Jurisdiction
                              4:19-cv-05384-KAW
